DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both sides of the first electric wire" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The terms “both sides” is unclear and has not been defined by the applicant. The first electric wire is of a stranded wire. It does not claim the shape of the stranded wire or whether it has several side. It is also unclear if “both sides” of the electric wire could be at either (the beginning or ending) of the first electric wire. The examiner will interpret “both sides” to mean both endpoints of the first electric wire.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanagawa (US 2016/0059802).

In regards to claim 1, Kanagawa teaches a wire harness (10) arranged in a vehicle's routing path (figure 1) comprising: a first electric wire (11); and a second electric wire (15) connected to the first electric wire (11), wherein the first electric wire (11)  has a first conductor made of a single-core conductor (12), and the second electric wire (15) has a second conductor made of a stranded wire (15a), wherein the first electric wire (11) has at least one bent portion (wire (11) is bent in figure 2) in the routing path (figure 2)(figure 1 also shows several bends in P), and wherein the second electric wire (15) is connected to both sides (at end points M1 and M2, figure 1) of the first electric wire (11), and the first electric wire (11) is arranged under a floor constituting a passenger compartment of a vehicle body in the vehicle (bottom of vehicle, paragraph [0003]), figure 1).

In regards to claim 2, Kanagawa teaches the wire harness as claimed in claim 1, wherein at a joint portion (see the figure below) between the first electric wire (11) and the second electric wire (15), tips of the first conductor and the second conductor are abutted and connected to each other (14a and 15a; see the figure below).

    PNG
    media_image1.png
    448
    733
    media_image1.png
    Greyscale


In regards to claim 3, Kanagawa teaches the wire harness as claimed in claim 1 further comprising: an insulating tube (T), wherein the first electric wire (11) has a first insulator (13) that covers the first conductor (14), and a first exposed portion that exposes the first conductor from the first insulator (figure 2), wherein the second electric wire (15) has a second insulator (15b) that covers the second conductor (15a), and a second exposed portion that exposes the second conductor from the second insulator (figure 2), and wherein tips of the first exposed portion and the second exposed portion are electrically connected to each other, and the first exposed portion and the second exposed portion are covered with the insulating tube (see the figure below).


    PNG
    media_image2.png
    297
    255
    media_image2.png
    Greyscale


In regards to claim 4, Kanagawa teaches the wire harness as claimed in claim 3, wherein the insulating tube (T) is formed so as to extend to the first insulator (13) and the second insulator (15) while covering the first exposed portion and the second exposed portion (see the figure below).

    PNG
    media_image2.png
    297
    255
    media_image2.png
    Greyscale


In regards to claim 5, Kanagawa teaches the wire harness as claimed in claim 1, wherein a plurality of the first electric wires (11, figure 2) is provided side by side (figure 2), and the wire harness is provided with a tubular exterior member (H) for accommodating the plurality of first electric wires (11), and wherein in the exterior member (H), at least a part of a portion of the vehicle that is arranged under the floor constituting the passenger compartment of the vehicle body (bottom of vehicle, paragraph [0003]), figure 1) is formed in a flat shape (a flat fixing surface, paragraph [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848